Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

dated as of

 

November 1, 2004, between

 

AEP INDUSTRIES INC.,

 

a Delaware corporation (the “Company”), and

 

David J. Cron

 

(the “Executive”).

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated May 9, 2005, by and between AEP Industries
Inc., a Delaware corporation having its offices at 125 Phillips Avenue, South
Hackensack, New Jersey 07606 (the “Company”), and David J. Cron (the
“Executive”), presently residing at 506 Braeburn Road, Hohokus, NJ 07423, is
entered into and shall be effective as of November 1, 2004 (the “Effective
Date”).

 

RECITALS

 

The Executive is an employee of the Company; and

 

The Company desires to continue to employ Executive upon the terms and
conditions set forth in this Agreement, and Executive desires to accept such
continuation of employment.

 

Accordingly, in consideration of the mutual promises contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

Section 1.                                            Employment; Term.

 

(a)                                  Employment.  Subject to Section 3,
commencing as of the Effective Date, the Company hereby agrees to continue to
employ Executive, and Executive hereby agrees to continue to be employed by the
Company, in accordance with the terms and provisions of this Agreement.

 

(b)                                 Term.  The initial term of this Agreement
shall be a period of three (3) years (the “Initial Term”).  Thereafter this
Agreement shall be extended for successive periods of one (1) year each from the
Effective Date (each an “Extended Term” and together with the Initial Term the
“Term”) unless either party gives written notice to the other at least one
hundred (180) days before the expiration of the Initial Term or the then current
Extended Term that it does not wish to extend this Agreement beyond the last day
of the current Term.

 

Section 2.                                            Terms of Employment.

 

(a)                                  Position.  During the term of Executive’s
employment, Executive shall serve in the position set forth on the signature
page hereto and shall report to the person or persons set forth on the Executive
Data Sheet annexed hereto as Exhibit A.  Executive shall have supervision and
control over, and responsibility for, such management and operational functions
of the Company currently assigned to such position, and shall have such other
powers and duties (including holding officer positions with the Company and one
or more subsidiaries of the Company) as may from time to time be prescribed by
the person or persons to whom Executive will report, so long as such powers and
duties are reasonable and customary for such position of an enterprise
comparable to the Company.  The primary person(s) that Executive reports to
shall be such person(s) as set forth under the label “Reports to” on the
Executive Data Sheet annexed hereto as Exhibit A.

 

(b)                                 Duties.  During the term of Executive’s
employment, and excluding any periods of vacation and sick leave to which
Executive is entitled, Executive agrees to devote substantially all of his
business time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Executive hereunder, to
use Executive’s reasonable best

 

1

--------------------------------------------------------------------------------


 

efforts to perform faithfully, effectively and efficiently such
responsibilities.  During the term of Executive’s employment, it shall not be a
violation of this Agreement for Executive to (1) serve on corporate, civic or
charitable boards or committees, (2) deliver lectures or fulfill speaking
engagements, and (3) manage personal investments, so long as such activities do
not interfere with the performance of Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.

 

(c)                                  Compensation.

 

(i)                                     Base Salary.  During the term of
Executive’s employment, Executive shall receive an annual base salary (the
“Annual Base Salary”), which shall be paid in accordance with the customary
payroll practices of the Company, at least equal to the base salary set forth on
the Executive Data Sheet annexed hereto as Exhibit A.  Commencing on November 1,
2005 (the “First Date”), and on each subsequent anniversary date of the First
Date as long as Executive remains an employee of the Company (the First Date and
each subsequent anniversary of the First Date being herein referred to as an
“Adjustment Date”), the Annual Base Salary of Executive in effect on the day
preceding the Adjustment Date shall be increased by (A) the percentage equal to
the percentage increase, if any, in the Consumer Price Index for all Urban
Consumers for the New York-Northeastern New Jersey Metropolitan Area (or any
successor Consumer Price Index) based on data published by the Bureau of Labor
Statistics of the United States Department of Labor for the 12-month period
ended on the September 30th immediately preceding the Adjustment Date over such
Consumer Price Index for September 30, in the year preceding the Adjustment
Date, and (B) such additional amount as the Board of Directors of the Company
(the “Board”) in its discretion may determine to be appropriate.  The result of
such increase or increases to the then current Annual Base Salary shall
constitute Executive’s Annual Base Salary commencing on the Adjustment Date then
at hand and continuing until the next Adjustment Date.  Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement.  After an Adjustment Date the term Annual Base Salary as
used in this Agreement shall refer to Annual Base Salary as so increased.

 

(ii)                                  Bonuses.  In addition to his Base Salary,
Executive shall be paid an annual bonus (the “Bonus”) during the term of his
employment pursuant to the Company’s Management Incentive Plan or any successor
thereto (the “MIP”).  The Bonus shall be based upon performance criteria and
objectives determined by the Compensation Committee of the Board in its
reasonable discretion and approved by the Board.  All Bonuses shall become
payable on a date reasonably determined by the Company after the Company finally
determines with respect to Executive that the Company has achieved the
applicable performance criteria and objectives under the MIP, and the amount of
the Bonus shall be paid to Executive promptly thereafter.

 

(iii)                               Benefits.  The Company shall provide
Executive during the term of his employment hereunder with coverage under all
employee pension and compensation programs, plans and practices (commensurate
with his positions in the Company and to the extent permitted under any employee
benefit plan) in accordance with the terms thereof, which the Company makes
available to its senior executives.  During the term of Executive’s employment,
Executive shall be entitled to receive, in addition to the benefits described
above, such perquisites and fringe benefits appertaining to his position in
accordance with any practice existing at the Company prior to the Effective Date
or as subsequently changed by the Board, which perquisites and fringe benefits
will be consistent with past practice.   The Executive shall also be entitled to
an additional perquisite allowance each year in an amount from time to time
determined by the Company’s Compensation Committee in order to cover expenses
not covered by the Company’s

 

2

--------------------------------------------------------------------------------


 

business expense reimbursement policy.

 

(iv)                              Expenses.  During the term of Executive’s
employment, Executive shall be entitled to receive reimbursement for all
reasonable employment expenses incurred by Executive in accordance with the
policies, practices and procedures of the Company, including, without
limitation, expenses for travel and similar items related to such duties and
responsibilities.  The Company will reimburse Executive for all such expenses
upon presentation by Executive from time to time of appropriately itemized and
approved (consistent with the Company’s policy) accounts of such expenditures.

 

(v)                                 Vacation;  During the term of Executive’s
employment, Executive shall be entitled to such number of days of paid vacation
as set forth under the label “Vacation Days” on the Executive Data Sheet annexed
hereto as Exhibit A, to be taken in accordance with the existing policies of the
Company and past practice.  Any paid vacation shall be taken at such times as
are consistent with Executive’s responsibilities hereunder.  Unless otherwise
approved by the Company, any vacation days not taken in any calendar year shall
be forfeited without payment thereof as permitted by applicable law.   No such
vacation days shall be forfeited to the extent that such vacation days are not
taken at the request of the Company.

 

(vi)                              Stock Options etc.  In addition to any
benefits Executive may receive hereunder, the Company may, from time to time,
grant Executive stock options exercisable for shares of common stock of the
Company or restricted stock, stock appreciation rights or performance awards
under the Company’s then current Stock Option Plan (the “Executive Options”),
and such Executive Options shall be of such kind, in such number and have such
terms and provisions as may be determined appropriate by the Board or Stock
Option Committee thereof.

 

(vii)                           Witholding.  The Company shall be entitled to
withhold from payment any amount of withholding required by law as the Company
may reasonably determine.

 

(d)                                 Director’s and Officer’s Liability
Insurance.  The Company shall use all commercially reasonably efforts to obtain
and maintain a director’s and officer’s liability insurance policy during the
term of Executive’s employment covering Executive on commercially reasonable
terms, and the amount of coverage shall be reasonable in relation to Executive’s
position and responsibilities hereunder; provided, however, that such coverage
may be reduced or eliminated to the extent that the Company reduces or
eliminates coverage for its directors and executives generally.

 

Section 3.                                            Termination of Employment.

 

(a)                                  Death or Disability.  Executive’s
employment shall terminate automatically upon Executive’s death.  If Executive
becomes Disabled during the Employment Period (pursuant to the definition of
Disability set forth below), the Company may give to Executive written notice in
accordance with Section 10(g) of its intention to terminate Executive’s
employment on the date specified in such notice.  In such event, Executive’s
employment with the Company shall terminate effective on such specified date,
which date shall be at least on thirty (30) days after receipt of such notice by
Executive (the “Disability Effective Date”), prior to the Disability Effective
Date, Executive shall not have returned to full-time performance of Executive’s
duties.  For purposes of this Agreement, “Disability” means, with respect to
Executive, Executive’s inability to perform the duties and obligations required
by Executive’s job by reason of any medically determined physical or mental
impairment, as determined in accordance with the

 

3

--------------------------------------------------------------------------------


 

provisions of the long term disability coverage under the AEP Industries Inc.
Long Term Disability Plan (the “AEP Disability Plan”), if Executive has elected
coverage thereunder, provided, however, that if Executive has not elected long
term disability coverage under the AEP Disability Plan, then “Disability” shall
mean, with respect to Executive, any medically determined physical or mental
impairment by the Compensation Committee of the Company or its insurers and
acceptable to Executive or Executive’s legal representative that prevents
Executive from performing the duties and obligations required by Executive’s job
for more than ninety (90) days during a period of one hundred and eight (180)
consecutive days.

 

(b)                                 Cause.  Executive’s employment may be
terminated at any time by the Company for Cause or without Cause.  For purposes
of this Agreement, “Cause” shall mean an Executive’s (i) commission of a crime
of moral turpitude or a felony that involves financial misconduct or moral
turpitude or has resulted, or reasonably could be expected to result, in any
adverse publicity regarding Executive or the Company or economic injury to the
Company, (ii) dishonesty or willful commission or omission of any action that
has resulted, or reasonably could be expected to result, in any adverse
publicity regarding Executive or the Company or has caused, or reasonably could
be expected to cause, demonstrable and serious economic injury to the Company,
or (iii) material breach of this Agreement or any other agreement entered into
between Executive and the Company or any of its subsidiaries or Affiliates
(other than as a result of the Disability of Executive or other factors outside
of Executive’s control) after notice and a reasonable opportunity to cure (if
such breach can be cured).  For purposes of this Agreement, “without Cause”
shall mean a termination by the Company of Executive’s employment during the
Employment Period for any reason other than a termination based upon Cause,
death or Disability.  For purposes hereof, no act or omission shall be
considered willful unless committed in bad faith or without a reasonable belief
that the act or omission was in the best interests of the Company or any of its
Affiliates.  For purposes of this Agreement, “Affiliate” of the Company means a
Person (as defined below) that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.  As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control with”
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.  For purposes of this Agreement, “Person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

 

(c)                                  Good Reason.  Executive’s employment may be
terminated at any time by Executive for Good Reason or without Good Reason.  For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions are taken by the Company or any of its subsidiaries
without Executive’s consent: (a) any material breach by the Company of any
provision of this Agreement; (b) a significant diminution in the
responsibilities or authority of Executive which are materially inconsistent
with Executive’s position other than (1) an insubstantial and inadvertent
diminution that is remedied by the Company promptly after receipt of written
notice thereof sent by Executive, (2) in connection with the termination of
Executive’s employment for Cause, (3) as a result of Executive’s Disability, or
(4) by Executive other than for Good Reason; (c) a significant diminution in the
Annual Base Salary and Bonus to be paid to Executive (but not including any
diminution related to a broader compensation reduction that is not limited to
any particular employee or executive); provided, however, that none of the
events described in the foregoing clauses (a), (b) or (c) shall constitute Good
Reason unless Executive shall have notified the Company in writing describing
the events which

 

4

--------------------------------------------------------------------------------


 

constitute Good Reason and then only if the Company shall have failed to cure
such events within (x) in the case of clause (a), fifteen (15) days, or (y) in
the case of clauses (b) or (c), thirty (30) days, after the Company’s receipt of
such written notice.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause or without Cause, or by Executive for Good Reason or
without Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 11(g).  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall not be more than five (5) days after the giving of such
notice).  The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company hereunder
or preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.

 

(e)                                  Date of Termination.  “Date of Termination”
means (i) if Executive’s employment is terminated by the Company for Cause or
without Cause, or by Executive for Good Reason or without Good Reason, the date
of receipt of the Notice of Termination or any later date specified therein
pursuant to Section 3(d), as the case may be, and (ii) if Executive’s employment
is terminated by reason of death or Disability, the date of death of Executive
or the Disability Effective Date, as the case may be.

 

Section 4.  Obligations of the Company upon Termination.

 

(a)                                  With Good Reason; Other Than for Cause,
Death or Disability.  If, during the period commencing with the Effective Date
and ending with the termination of Executive’s employment (the “Employment
Period”), (1) the Company shall terminate Executive’s employment other than for
Cause, or (2) Executive shall terminate his employment for Good Reason or within
thirty (30) days subsequent to a Discontinuation Event, and (3) the termination
of Executive’s employment in any case is not due to his death or Disability,
then the Company will provide Executive with the following severance payments
and/or benefits:

 

(i)                                     The Company shall pay, subject to
Section 8, to Executive as a severance payment an amount equal to two (2) times
the sum of (x) the Annual Base Salary in effect immediately prior to the event
giving rise to such termination and (y) the Bonus earned, if any, for the fiscal
year immediately preceding the fiscal year in which the event giving rise to
such termination occurs.  The severance payment shall be payable over a period
of two (2) years commencing on the Termination Date (subject to applicable
federal and state withholding taxes, social security contributions, any
garnishments, or any deductions required by law and any other deductions) in
accordance with the ordinary payroll practices of the Company, but no less
frequently than semi-monthly following such termination of employment.  In
addition, the Company shall pay to Executive (A) any earned but unpaid Bonus of
Executive with respect to the fiscal year preceding this termination, (B) any
earned but unpaid Bonus of Executive with respect to the fiscal year in which
his termination occurs, multiplied by a fraction, (x) the numerator of which is
the number of days during such fiscal year that Executive was employed by the
Company, and (y) the denominator of which is three hundred and sixty-five (365),
and (C) amounts with respect to accrued and unused vacation through the Date of
Termination to the extent not theretofore paid (“Accrued Obligations”); [Q:
change re: termination by the Company

 

5

--------------------------------------------------------------------------------


 

without Cause, e.g. downsize]

 

(ii)                                  Solely for purposes of this Section 4(a),
the following defined terms shall have the following meanings:

 

“Discontinuation Event” shall have occurred if the conditions set forth in any
one of the following paragraphs shall have been satisfied:

 

(A) Any person, corporation or other entity or group, including any “group” as
defined in Section 13(d)(3) of the Exchange Act of 1934, as amended, other than
(1) those persons in control of the Company on the Effective Date, (2) any
person acting on behalf of the Company in a distribution of stock to the public,
or (3) a trustee or other fiduciary holding securities of the Company under an
employee benefit plan of the Company, becomes the beneficial owner of shares of
the Company having fifty (50%) percent or more of the total number of votes that
may be cast for the election of directors of the Company; or

 

(B) As the result of, or in connection with, any tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing (a “Transaction”), the persons who were
directors of the Company before the Transaction shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company or its assets; or

 

(C) If at any time, (1) the Company shall consolidate with, or merge with, any
other Person and the Company shall not be the continuing or surviving
corporation, (2) any Person shall consolidate with, or merge with, the Company,
and the Company shall be the continuing or surviving corporation and in
connection therewith, all or part of the outstanding Stock shall be changed into
or exchanged for stock or other securities of any other Person or cash or any
other property, (3) the Company shall be a party to a statutory share exchange
with any other Person after which the Company is a Subsidiary of any other
Person, or (4) the Company shall sell or otherwise transfer 50% or more of the
assets or earning power of the Company and its Subsidiaries (taken as a whole)
to any Person or Persons;

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act of 1934, as amended, and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d); and

 

“Subsdiary” shall mean, a subsidiary of the Company within the meaning Section
424(f) of Internal Revenue Code, as amended. .

 

(iii)                               After the Date of Termination, Executive
(and Executive’s eligible family members) will be entitled to continue their
participation in the Company’s medical and dental insurance plans at normal
associate contribution rates during the period ending on the earlier of (A) the
last day of the Severance Period and (B) the first date as of which the Company
ceases to be obligated to make such plans available to Executive under COBRA
(the “COBRA Termination Date”).  In the event that the date specified in clause
(A) is the earlier date, Executive (and Executive’s eligible family members)
shall be entitled to continue their participation in the Company’s medical and
dental insurance plans during the period from such date until the COBRA
Termination Date by paying the full monthly premiums under these plans.

 

6

--------------------------------------------------------------------------------


 

Except in the case of a termination by reason of Executive’s death or
Disability, the Company’s obligations to make payments under this Section 4(a)
will be conditioned on Executive executing and delivering a customary general
release reasonably satisfactory to the parties.

 

(b)                                 Death; Disability; Cause; Other than for
Good Reason.  If Executive’s employment shall be terminated by reason of
Executive’s death or Disability, by the Company for Cause or by Executive
without Good Reason, Executive shall only be entitled to receive (i) any earned
but unpaid Annual Base Salary through the date of the termination event, (ii)
any earned but unpaid Bonus of Executive with respect to the fiscal year
preceding his termination, (iii) if other than Cause, any earned but unpaid
Bonus of Executive with respect to the fiscal year in which his termination
occurs, multiplied by a fraction, (x) the numerator of which is the number of
days during such current fiscal year that Executive was employed by the Company,
and (y) the denominator of which is three hundred and sixty-five (365), (iv)
payment of Accrued Obligations to Executive or his legal representatives in the
case of the death or, if applicable, the Disability of Executive, and (v) the
continuance of benefits under the Company’s employee benefit plans to the Date
of Termination and in the case of death or Disability, the continuance of death
or Disability benefits thereafter in accordance with the terms of such plans and
the Company’s perquisite policies as in effect as of such date.  [Company Policy
must be written.]

 

(c)                                  Company Obligations After Termination. 
After the termination of Executive’s employment under Section 4(b) and payment
of all amounts due and provision of all benefits due to Executive pursuant to
Section 4(b), the obligations of the Company under this Agreement to make any
further payments or provide any benefits specified elsewhere in this Agreement
(other than benefits required to be provided by applicable law or under the
terms of any employee benefit of the Company in which the Executive was a
participant), shall thereupon cease and terminate.

 

(d)                                 Nature of Payments.  Notwithstanding
anything contained in this Section 4, all payments under this Section 4 shall be
deemed severance payments for the purpose of Section 8 and may be terminated as
therein provided.

 

(e)                                  Executive’s Obligations after Termination. 
Executive agrees that at any time after the Date of Termination he will
cooperate with the Company in any litigation brought by or against the Company
at no additional compensation.  Executive shall, however, be entitled to be
reimbursed by the Company for his reasonable costs and expenses in connection
with such cooperation.

 

Section 5.                                            Nondisclosure and Nonuse
of Confidential Information.

 

(a)                                  Executive shall not disclose or use at any
time, either during the Employment Period or thereafter, any Confidential
Information (as hereinafter defined) of which Executive is or becomes aware,
whether or not such information is developed by him, except (i) to the extent
that such disclosure or use is directly related to, and required by, Executive’s
performance in good faith of duties assigned to Executive by the Company or (ii)
when required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information, provided that Executive shall notify the Company promptly upon
learning that such event may occur, and, if the Company shall so request,
Executive shall use his reasonable best efforts (without any additional
consideration to be paid to Executive) to assist the Company in

 

7

--------------------------------------------------------------------------------


 

seeking a protective order to prevent and/or limit disclosure of such
Confidential Information.  Executive will take all appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss and theft.  Executive shall deliver to the
Company at the termination of the Employment Period, and at any time, either
before or after the Termination Date, as the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) relating to the Confidential Information or the
Work Product (as hereinafter defined) of the business of the Company or any of
its Affiliates which Executive may then possess or have under his control.

 

(b)                                 As used in this Agreement, the term
“Confidential Information” means information that is not generally known to the
public in the context in which used and that is used, developed or obtained by
Executive in the course of performing his duties for the Company, including, but
not limited to, information, observations and data obtained by Executive while
employed by the Company or any predecessors thereof (including those obtained
prior to the date of this Agreement) concerning (i) the business or affairs of
the Company and its Affiliates (or such predecessors), including without
limitation, financial data, marketing plans, strategic business plans, product
development plans (or other product data), (ii) products or services, (iii)
fees, costs and pricing structures, (iv) designs, (v) analyses, (vi) drawings,
photographs and reports, (vii) computer software, including operating systems,
applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers and
clients and customer or client lists, (xiii) other copyrightable works, (xiv)
all production methods, processes, technology, know how and trade secrets, and
(xv) all similar and related information in whatever form.  Confidential
Information will not include any information in the context in which used that
has been published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information.  Confidential
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

(c)                                  As used in this Agreement, the term “Work
Product” means all inventions, innovations, improvements, technical information,
systems, software developments, methods, designs, analyses, drawings, reports,
service marks, trademarks, trade names, logos and all similar or related
information (whether patentable or unpatentable) which relates to the Company’s
or any of its Affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive (whether or not during usual business hours and
whether or not alone or in conjunction with any other person) while employed
(and for the Restricted Period (as defined below) if and to the extent such Work
Product results from any work performed for the Company, any use of the
Company’s premises or property or any use of the Company’s Confidential
Information) by the Company (including those conceived, developed or made prior
to the date of this Agreement) together with all patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing.

 

Section 6.                                            Non-Solicitation;
Non-Compete.

 

(a)                                  During the period commencing on the
Effective Date and ending on the latter of (x) second anniversary of the
Termination Date or (y) the first anniversary of the date on which Executive
ceases to receive any payments from the Company or any of its Affiliates related
to salary, bonus or severance (the “Restricted Period”), Executive shall not
directly or indirectly through another Person (i) induce or attempt to induce
anyone who was engaged or employed by

 

8

--------------------------------------------------------------------------------


 

the Company or any Affiliate of the Company to leave the employ or engagement of
the Company or such Affiliate, or in any way interfere with the relationship
between the Company or any such Affiliate, on the one hand, and any such person
thereof, on the other hand, (ii) hire any person who was engaged or employed by
the Company or any Affiliate of the Company at any time until twenty-four (24)
months after such individual’s employment relationship or engagement with the
Company or such Affiliate has been terminated, or (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any Affiliate of the Company to cease doing business with the Company
or such Affiliate, or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and the
Company or any Affiliate, on the other hand.  Executive further agrees that,
during the period of his employment and thereafter during the restricted period,
Executive will not disparage the Company or any of its Affiliates or any of
employee of the Company or its Affiliates in any manner whatsoever

 

(b)                                 Executive acknowledges that in the course of
his employment with the Company and/or its Affiliates and their predecessors, he
has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other Confidential
Information concerning the Company, its subsidiaries or Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company, its subsidiaries and its
Affiliates.  Therefore, Executive agrees that, during the Restricted Period,
Executive shall not directly or indirectly, engage in the production, sale or
distribution of any product produced, sold or distributed by the Company, its
subsidiaries or its or Affiliates on the Effective Date or during the Restricted
Period in the same geographic areas in which the Company, its subsidiaries or
any of its Affiliates is doing business.  For purposes of this Agreement, the
phrase “directly or indirectly engage in” shall include any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, partner, principal, manager, agent, consultant, officer,
investor, lender, joint venturer of or otherwise in any capacity whatsoever, and
shall include any direct or indirect participation in such enterprise as an
employee, consultant, licensor of technology or otherwise.  Nothing herein shall
prohibit Executive from being a passive owner of not more than two (2%) percent
of the outstanding stock or ownership interest of any class of a corporation or
other entity which is publicly traded, so long as Executive has no active
participation in the business or management of such corporation or other entity.

 

(c)                                  Executive understands that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the business of the Company and any of its subsidiaries and Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (that given his education, skills and
ability), Executive does not believe would prevent him from otherwise earning a
living.  Executive has carefully considered the nature and extent of the
restrictions placed upon him by this Agreement, and hereby acknowledges and
agrees that the same are reasonable in time and territory and do not confer a
benefit upon the Company disproportionate to the detriment of Executive.

 

Section 7.                                            Enforcement.

 

Because Executive’s services are unique and because Executive has access to
Confidential Information and Work Product, and because Executive acknowledges
that any breach of the covenants contained in Section 6 would irreparably injure
the Company, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this

 

9

--------------------------------------------------------------------------------


 

Agreement.  Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) or require Executive to
account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of the covenants contained herein in this
Agreement, if and when final judgment of a court of competent jurisdiction is so
entered against Executive.

 

Section 8.                                            Severance Payments.

 

In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if
Executive violates any provision of the foregoing Section 5 or 6, any severance
payments then or thereafter due from the Company to Executive under Section 4 or
otherwise shall be terminated forthwith, and the Company’s obligation to pay,
and Executive’s right to receive, such severance payments shall terminate and be
of no further force or effect, if and when determined by a court of competent
jurisdiction, in each case without limiting or affecting Executive’s obligations
under such Sections 5 and 6 or the Company’s other rights and remedies available
at law or equity.

 

Section 9.                                            Executive’s
Representations, Warranties and Covenants.

 

(a)                                  Executive hereby represents and warrants to
the Company that:

 

(1)                                  Executive has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and this Agreement has been duly executed by
Executive;

 

(2)                                  the execution, delivery and performance of
this Agreement by Executive does not and will not, with or without notice or the
passage of time, conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which Executive is a party or any judgment,
order or decree to which Executive is subject;

 

(3)                                  Executive is not a party to or bound by any
employment agreement, consulting agreement, non-compete agreement,
non-solicitation agreement, confidentiality agreement or similar agreement with
any other Person;

 

(4)                                  upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a legal, valid
and binding obligation of Executive, enforceable in accordance with its terms;

 

(5)                                  Executive is a continuing employee of the
Company or one of its Affiliates; and

 

(6)                                  Executive understands that the Company will
rely upon the accuracy and truth of the representations and warranties of
Executive set forth herein, and Executive consents to such reliance.

 

10

--------------------------------------------------------------------------------


 

Section 10.                                      General Provisions.

 

(a)                                  Severability.  It is the desire and intent
of the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, and if the rights and obligations of any party under this Agreement
will not be materially and adversely affected thereby, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction; furthermore, in lieu of such invalid or
unenforceable provision there will be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(b)                                 Entire Agreement.  Each party acknowledges
and agrees that, except as expressly set forth herein, no representations,
warranties, promises or statements of any kind or character have been made to
them by each other, or their agents, representatives or attorneys, to induce the
execution of this Agreement.  This Agreement, together with the Executive Data
Sheet annexed hereto as Exhibit A and such other employee benefits that
Executive has on the Effective Date, constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, commitments, arrangements, negotiations or undertakings, whether
oral or written, between the parties with respect to its subject matter.  No
changes, amendments, waivers or modifications to this Agreement shall be valid,
unless made by a written instrument that expressly refers to the relevant
provision of this Agreement and that is executed by all parties in the case of
any changes or modifications and by the party against whom enforcement is sought
in the case of any discharge or waiver and then only to the specific purpose,
extent and instance so provided.  This Agreement shall be deemed to have been
jointly drafted and, in construing and interpreting this Agreement, no provision
shall be construed or interpreted for or against any party because such party
prepared or requested such provision.

 

(c)                                  Successors and Assigns.

 

(i)                                     This Agreement is personal to Executive
and without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives or estate upon Executive’s death or, if applicable, Disability.

 

(ii)                                  This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns.  The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Governing Law.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW JERSEY TO BE
APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW
JERSEY WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN
IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

(e)                                  Remedies.  Each of the parties to this
Agreement and any such person or entity granted rights hereunder whether or not
such person or entity is a signatory hereto shall be entitled to enforce its
rights under this Agreement specifically to recover damages and costs for any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or other
injunctive relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Agreement.  Each party shall be
responsible for paying its own attorneys’ fees, costs and other expenses
pertaining to any such action for and enforcement, regardless of whether an
award or finding or any judgment or verdict thereon is entered against
Executive. [Q-add: except that Executive shall be entitled to be reimbursed for
his reasonable legal fees if he is successful in enforcing the provisions
requiring payment by the Company.]

 

(f)                                    Amendment and Waiver.  The provisions of
this Agreement may be amended and waived only with the prior written consent of
the Company and Executive.   The failure of any party to insist upon strict
performance of any provision hereof, irrespective of the length of time for
which such failure continues, shall not be a waiver of such party’s right to
demand strict compliance in the future, and no consent or waiver, express or
implied, to any breach or default in the performance of any obligation hereunder
shall constitute a consent or waiver to any other breach or default in the
performance of the same or any other obligation hereunder.

 

(g)                                 Notices.  All notices, requests, demands,
claims, consents and other communications required or permitted to be given in
this Agreement must be in writing and must be either personally delivered,
transmitted via telecopier, mailed by certified or registered mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipient at the address below indicated or at
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party.  Notices will
be deemed to have been given hereunder and received when delivered personally,
when received if transmitted via telecopier, five (5) days after deposit in the
U.S. mail and one (1) day after deposit with a reputable overnight courier
service.

 

If to the Company, to:

 

AEP Industries Inc.
125 Phillips Avenue
South Hackensack, NJ 07606-1546
Facsimile: (201) 807-6801
Attention: Paul M. Feeney
Executive Vice President, Finance

 

12

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Warshaw Burstein Cohen Schlesinger & Kuh, LLP
555 Fifth Avenue
New York, New York 10017
Facsimile: (212) 972-9150
Attention: Paul E. Gelbard, Esq.

 

If to Executive, to Executive’s address set forth on the signature page hereto.

 

(h)                                 Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements contained herein
shall survive the consummation of the transactions contemplated hereby
indefinitely.

 

(i)                                     Descriptive Headings; Counterparts.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

(j)                                     Construction.  Where specific language
is used to clarify by example a general statement contained herein, such
specific language shall not be deemed to modify, limit or restrict in any manner
the construction of the general statement to which it relates.  The language
used in this Agreement shall be deemed to be the language chosen by the parties
to express their mutual intent, and no rule of strict construction shall be
applied against any party.

 

(k)                                  Nouns and Pronouns.  Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice-versa.

 

(l)                                     Further Assurances. Executive agrees to
do such further acts and things, and to execute and deliver such additional
conveyances, assignments, agreements and instruments, as the Company may at any
time reasonably request in connection with the administration and enforcement of
this Agreement or in order better to assure and confirm unto the Company its
rights and remedies hereunder.

 

(m)                               Acknowledgements.  Executive has carefully
read and considered all of the terms and conditions of the Agreement, including
the restraints and obligations imposed upon Executive under Sections 5 and 6 of
this Agreement.  Executive agrees that said restraints and obligations are
necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restraints and obligations is
reasonable in respect to subject matter, length of time and otherwise.

 

Executive has had an opportunity to consult with independent counsel with
respect to the execution of this Agreement and Executive has made such
investigation of the facts pertaining to this Agreement and of all the matters
pertaining hereto as Executive deem necessary or appropriate.

 

(n)                                 Acceptance of Offer; Reservation of Rights
to Withdraw Offer.  By executing the enclosed counterpart of this Agreement
where indicated and returning it to the Company, Executive hereby accepts the
Company’s offer of continued employment and agrees to all terms and conditions
of this Agreement.  Until such execution, the Company hereby reserves all rights
to withdraw its offer of employment to Executive pursuant to this Agreement.

 

13

--------------------------------------------------------------------------------


 

(o)                                 Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR RELATING TO, THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

AEP INDUSTRIES INC.

 

 

 

 

 

 

 

By:

 /s/ Paul M. Feeney

 

 

 

Name: Paul M. Feeney

 

 

Title: Executive Vice President, Finance and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

David J. Cron, Executive

 

 

 

 

 

 

Signature

 /s/ David J. Cron

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Executive Data Sheet for Signature Page

 

Name

David J. Cron

 

 

Address

506 Braeburn Road, Hohokus, NJ 07423

 

 

Annual Base Salary (Fiscal 2005)

$252,350.00

 

 

Position

Executive Vice President, Manufacturing

 

 

Reports to

J. Brendan Barba

 

 

Vacation Days

20 days

 

15

--------------------------------------------------------------------------------